Citation Nr: 1442380	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-31 905	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of Department of Veterans Affairs (VA) compensation benefits.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The appellant had military service from March 1990 to May 1993.  He was discharged due to bad conduct as a result of conviction by special court-martial.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 administrative decision by the VA Pension Management Center in Milwaukee, Wisconsin.  The Board notes that another administrative decision was issued in July 2010 by the VA Regional Office (RO) in Jackson, Mississippi.  The Board finds that the May 2009 administrative decision is the correct decision on appeal.  The May 2009 administrative decision determined that the character of discharge was a bar to benefits.  Within the one-year period following notification of the May 2009 administrative decision, VA received correspondence from the appellant.  In a statement received by VA in May 2009, the appellant requested reconsideration of the decision.  In a letter received by VA in September 2009, the appellant discussed that his bad conduct was due to insanity.  The July 2010 rating decision held that the appellant was not insane at the time he committed the offense leading to his court-martial and bad conduct discharge.  Construing the appellant's statements liberally, the Board finds that the appellant's correspondence must be considered a notice of disagreement as opposed to a request for reconsideration.  As such, the May 2009 administrative decision is the rating decision on appeal.  

In February 2011, the appellant testified during a local hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.

In February 2013, the appellant's private attorney withdrew representation from the case.  A July 2014 letter advised the appellant regarding the withdrawal of representation and notified him of his options for representation.  The appellant returned a signed "pro se election form" and indicated that he wished to represent himself.  As such, the Board will recognize the appellant as pro se.  

In May 2013, the Board remanded the case to schedule the appellant for a hearing before a Veterans Law Judge (VLJ).  He was notified of the scheduled hearing and did not appear for the hearing.  He has not presented any explanation as to his absence and has not requested that a hearing be rescheduled.  As such, the Board finds that the hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

First, the Board recognizes that the appellant's service medical treatment records are unavailable.  In such a case, a formal finding of federal record unavailability must be issued and included in the claims file.  In addition, the appellant must be provided with oral or written notice that identifies the records that could not be obtained, briefly explains the efforts made to obtain the records, requests the claimant to furnish any records in his/her possession that VA could not obtain, and/or identify the possible location of the records, furnishes information about possible alternative sources of service records, and describes the action VA will take on the claim if the evidence is not furnished or identified within 10 days from the date of the notice.  38 C.F.R. § 3.159(e) (2013).  The various types of evidence VA may use to supplement or as a substitute for service treatment include but are not limited to:  statements from service medical personnel, "buddy" statements or affidavits, accident and police reports, employment-related examination reports, medical evidence from civilian/private hospitals, clinics, and physicians that treated the claimant during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance-related examination reports.  See M21-1MR, VA Adjudication Procedures Manual, Part III, Subpart iii, Chapter 2, Section E, Paragraph 27.  A formal finding of unavailability of service medical treatment records was issued in June 2010.  A VA letter dated June 2010 was sent to the appellant and notified him that the service medical treatment records were unavailable.  However, the letter did not discuss the efforts taken to locate the records or identify the sources of alternative sources of service records.  As a result, a remand is required to issue an adequate notice letter to the appellant.  38 C.F.R. § 3.159(e). 

In addition, the record at this time includes the appellant's service personnel records and a copy of his enlistment report of medical examination.  The issue in this case is whether the appellant's character of discharge is a bar to VA benefits.  The AOJ initiated a request to the National Personnel Records Center (NPRC) for the facts and circumstances regarding his discharge.  Records were received in response to the request and included in the claims file.  However, these records are limited and only contain records from the Naval Discharge Review Board, the appellant's records and examination completed on enlistment, and a record noting the appellant's charges and conviction by special court-martial during military service.  There were no records related to the court-martial proceedings.  The VA Adjudication Procedures Manual directs that the facts and circumstances surrounding an other than honorable discharge are maintained by the Judge Advocate General (JAG) office of the military installation where the service member was discharged.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section J, Para 70(h).  These records are not available through the Personal Information Exchange System (PIES) and a request must be sent directly to the JAG office.  Id.  In this case, a response from the JAG office, located in Washington D.C., was received by VA in January 2008.  The response indicated that there was no record and that "beginning in February 1995," most investigative reports were maintained and released by the chain of command most directly involved in the incident.  It was recommended that the request be sent to the command that conducted the investigation and noted that not enough information such as when the event occurred, what type of investigation, etc. was submitted.  In light of the above, the Board finds that a request must be sent to the JAG office of the military installation where the appellant was discharged.    

Finally, the appellant requested that a medical opinion be obtained as to whether he was insane at the time he committed the offenses for which he received a discharge due to bad conduct, as shown by his DD Form 214.  To qualify for veterans benefits, a claimant must first establish that he has the status of veteran.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2).  Unless the character of a claimant's discharge is "other than dishonorable," VA disability compensation "is not payable."  38 C.F.R. § 3.12(a) (2013).  Here, the appellant attempts to qualify for an exception to these rules.  A claimant who does not qualify for "veteran" status can still receive disability compensation if "it is found that the person was insane at the time of committing the offense causing" the military to discharge him under other than honorable conditions.  38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustments to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist applies when a claimant seeks to establish eligibility for VA benefits by demonstrating that he was insane when he committed the act that resulted in his other than honorable discharge.  Gardner v. Shinseki, 22 Vet. App. 415, 422 (2009).  In Gardner, the Court held that because the record contained evidence suggesting that the claimant may have suffered from a mental disorder at the time of the events that precipitated his discharge, the Board should have considered whether a medical opinion was necessary.  Id.  

In this case, the Board finds that the duty to assist requires that a VA medical opinion be obtained.  Given the appellant's competent statements and testimony regarding experiencing psychiatric symptoms during military service, outpatient records from the Connecticut Department of Corrections documenting psychiatric treatment in 1992 (after his in-service conviction by court-martial, but before discharge from service), and post-service medical treatment records and examinations indicating a psychiatric disability, the Board finds that a remand is required to obtain a medical opinion as to whether the appellant met the 38 C.F.R. § 3.354(a) definition of insanity at the time he committed the offenses that caused his discharge.  38 U.S.C.A. § 5103A(a) (The Secretary must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefits); 38 C.F.R. § 3.159(c), (d).  See also Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than its own judgment).  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the appellant that his service medical treatment records are unavailable.  The letter must notify the appellant of the following: the service medical treatment records could not be obtained, a brief explanation of the efforts made to obtain the records, request that he furnish any records in his possession that VA could not obtain, and/or identify the possible location of the records, identify the possible alternative sources of service records, and describe the action VA will take on the claim if the evidence is not furnished or identified within 10 days from the date of the notice.  38 C.F.R. § 3.159(e).  

Ask the appellant whether he received mental health treatment during his period of military service.  If so, make a separate request for these records as mental health records are generally stored separately from service medical treatment records.  If any identified records cannot be located or no such records exist, the appellant must be notified accordingly.  38 C.F.R. § 3.159(e).  

Request the identified records on the VA Form 21-4142 for Hinds Behavioral Health Services or request that the appellant submit a new release form if necessary.  Enclose VA Forms 21-4142 and request that the Veteran complete a release form for any health care provider's records that have not already been associated with the record.  The Board is particularly interested in records dated during the Veteran's period of military service.  

2.  Make efforts to locate all documents with respect to the appellant's special court martial conviction resulting in a discharge for "bad conduct," to include, but not limited to, records related to the facts and circumstances from the JAG office of the military installation where the appellant was discharged.  Document all efforts to locate such records, to include all correspondence.  If records cannot be located or no such records exist, the appellant must be notified accordingly.  38 C.F.R. § 3.159(e).  

3.  Following completion of the above and any other development deemed necessary, forward the appellant's claims file to a VA psychologist or psychiatrist for review.

The examiner must review the entire claims file and offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the appellant was "insane" as defined by VA at the time he committed the offenses leading to his discharge.  A September 1991 court-martial proceeding convicted the appellant of an unauthorized absence, several instances of failure to go to appointed place of duty, wrongful use of marijuana and cocaine, and possession of another's identification card.  

In offering his or her opinion, the examiner should consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."

In so doing, the examiner should discuss the medical significance, if any, of the appellant's diagnosis of bipolar disorder as well as a private physician's opinion that the appellant's bipolar disorder has psychotic features.  Please consider the appellant's statements and DRO hearing testimony regarding his symptoms during military service and his assertions that he was self-medicating with drugs due to his symptoms.  In addition, address the statements submitted by the appellant's mother and his wife as to their observations of the appellant during his period of military service.   

A complete rationale for all opinions must be provided.

4.  Following the above and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the appellant.  After an appropriate amount of time has been afforded for a response, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



